COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  LEONEL HERNANDEZ,                               §               No. 08-19-00152-CR

                        Appellant,                §                 Appeal from the

  v.                                              §                168th District Court

  THE STATE OF TEXAS,                             §             of El Paso County, Texas

                         State.                   §               (TC# 20160D03827)

                                              §
                                            ORDER

       Appellant has filed a Fourth Motion for Extension of Time to File the Appellant's Brief.

Appellant has asked us to grant an extension of time essentially abating the appeal indefinitely

until a court reporter who transcribed a suppression hearing that was excluded from the original

Reporter's Record can complete the transcript for the missing portions of the record. We will grant

the motion to extend time to file the brief, but only for 45 days. Appellants brief is now due April

20, 2020.

       IT IS SO ORDERED this 6th day of March, 2020.

                                                      PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.